COOK, Judge
(concurring in the result):
The majority opinion correctly notes that “a use offense involves an element not required to establish a sale,” and vice versa. 14 M.J. 430, 432. Thus under the test* provided us by the President, upon the express delegation of authority by Congress, the use and sale offenses here were separate for punishment purposes. See United States v. Baker, 14 M.J. 361, 371 (C.M.A.1982) (Cook, J., dissenting). I need go no further in concluding that the military judge acted within his discretion in treating these offenses separately for punishment purposes.

 Para. 76a(8), Manual for Courts-Martial, United States, 1951. See also para. 76a(5), Manual for Courts-Martial, United States, 1969 (Revised edition).